Case 2:18-cv-01844-GW-KS Document 601 Filed 01/30/20 Page 1 of 4 Page ID #:42276


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW-KSx                                                Date      January 30, 2020
 Title             BlackBerry Limited v. Facebook, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                      James R. Asperger                                       Matthew J. Brigham
                       Patrick Schmidt                                         Heide L. Keefe
                        Miles Framin
 PROCEEDINGS:                   DEFENDANTS' RENEWED MOTION TO STAY PENDING
                                INSTITUTED INTER PARTES REVIEW PROCEEDINGS [501]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, Defendants’ Motion is continued to February 13, 2020 at 8:30 a.m. Plaintiff’s
supplemental brief limited to seven pages is to be filed by February 3, 2020. Defendants’ supplement
response limited to three pages is to be filed by February 6, 2020.




                                                                                                      :     04
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 601 Filed 01/30/20 Page 2 of 4 Page ID #:42277



  BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx)
  Tentative Ruling on Renewed Motion to Stay Case Pending Instituted Inter Partes Review
  Proceedings



           Plaintiff BlackBerry Limited (“BlackBerry”) filed suit against Facebook, Inc., WhatsApp,
  Inc., and Instagram, LLC (collectively, “Defendants”) on March 6, 2018, alleging infringement of
  various patents. Docket No. 1; see also Docket No. 15 (First Amended Complaint).
           Defendants filed a motion to stay the case pending inter partes review (“IPR”) on April
  16, 2019 (Docket No. 161), but withdrew the motion after the Court stated its views at a status
  conference that it is disinclined to grant stays pending IPR proceedings until after the Patent Trial
  and Appeal Board (“PTAB”) has issued institution decisions. Docket No. 166, 170.
           Defendants have now renewed their motion to stay pending IPR, noting that the PTAB has
  instituted IPR for all of the asserted claims of seven of the nine asserted patents.1 See Docket No.
  501 (public), 505 (sealed). The motion has been fully briefed. See Docket No. 550 (opposition),
  560 (reply).
           Courts have discretion to control their dockets and ensure that their cases are managed in
  the interest of justice. See Clinton v. Jones, 520 U.S. 681, 706 (1997) (“[T]he District Court has
  broad discretion to stay proceedings as an incident to its power to control its own docket.”). In
  deciding whether to stay an action pending an IPR, a court’s discretion is typically guided by three
  factors: “(1) whether discovery is complete and whether a trial date has been set; (2) whether a
  stay will simplify the issues in question and trial of the case; and (3) whether a stay would unduly
  prejudice or present a clear tactical disadvantage to the nonmoving party.” Aten Int’l Co., Ltd v.
  Emine Tech. Co., Ltd., No. SACV 09-0843 AG (MLGx), 2010 WL 1462110, at *6 (C.D. Cal. Apr.
  12, 2010) (quoting Telemac Corp. v. Teledigital, Inc., 450 F. Supp. 2d 1107, 1111 (N.D. Cal.
  2006)); Murata Machinery, 830 F.3d at 1361; see also Semiconductor Energy Lab. Co., Ltd. v.
  Chimei Innolux Corp., No. SACV 12-0021 JST (JPRx), 2012 WL 7170593, at *1 & n.1 (C.D. Cal.
  Dec. 19, 2012) (stating that the same three-factor framework for staying the case applies regardless
  of whether a request for reexamination or an IPR is pending); Peter S. Menell et al., Fed. Judicial


  1
    The Court previously found that two of the asserted patents in this case were invalid under 35 U.S.C. § 101 and
  entered a partial final judgment for them, which is currently being considered on appeal. As it relates to ongoing
  litigation at the district court level, the PTAB has instituted IPR for all of the asserted claims of five of the seven
  current patents.

                                                              1
Case 2:18-cv-01844-GW-KS Document 601 Filed 01/30/20 Page 3 of 4 Page ID #:42278



  Ctr., Patent Case Management Judicial Guide (“Menell”) § 2.2.6.4.2 (3d ed. 2016). The inquiry,
  however, is not limited to these factors and “the totality of the circumstances governs.” Allergan
  Inc. v. Cayman Chem. Co., No. SACV 07-01316 JVS (RNBx), 2009 WL 8591844, at *2 (C.D.
  Cal. Apr. 9, 2009) (citation omitted).
         Expert discovery closed in this case in December 2019. Docket No. 480. The parties have
  filed their opening summary judgment and Daubert briefs, and a summary judgment hearing is
  scheduled for February 20, 2020. See id. Trial is scheduled for April 13, 2020. Id. Although this
  case is not in its early stages, the fact that Defendants originally sought a stay in April 2019 is
  relevant. As Defendants note, significant pretrial work and expense remain in this case going
  forward.
         Plaintiff’s argument that a stay at this stage is “inherently prejudicial” is unpersuasive.
  Docket No. 550 at 5. Plaintiff’s generalized arguments of prejudice would be applicable to almost
  any plaintiff in a patent case. It is again relevant that this is not the first time Defendants have
  requested a stay pending IPR.
         Regarding simplification of the issues, the Court agrees with Defendants that, particularly
  as to the patents where IPR has been instituted, a stay has a high likelihood of simplifying the
  issues. Plaintiff’s arguments and proposed claim amendments before the PTAB may ultimately
  be relevant in this case. Similarly, there may be questions relating to the scope of prior art
  invalidity arguments that Defendants will be permitted to maintain in this litigation after final
  written decisions are issued in the IPRs.
         As to the two patents that are not subject to instituted IPRs, Defendants state that they “filed
  compelling summary judgment motions against both of those patents . . . . BlackBerry also does
  not dispute that the ’236 and ’961 patents represent only a small fraction of this case.” Docket No.
  560 at 1. Indeed, Defendants alternatively propose that the parties proceed with litigation of these
  two patents while a stay is entered as to the other asserted patents. See, e.g. Docket No. 501-22
  (proposed order re Defendants’ motion to stay); Docket No. 505 at 5.
         Having considered the arguments presented, the Court would GRANT-IN-PART the
  motion to stay as to the seven asserted patents that are now subject to instituted IPRs (recognizing
  that the validity of two of those asserted patents is already being considered on different bases on
  appeal). The Court would DEFER-IN-PART the motion to stay as to the ’236 and ’961 Patents
  until after resolution of certain pending summary judgment and Daubert motions related to those

                                                    2
Case 2:18-cv-01844-GW-KS Document 601 Filed 01/30/20 Page 4 of 4 Page ID #:42279



  patents that are relevant to the question of infringement and/or invalidity of those patents. The
  parties are ORDERED to file a joint report by February 3, 2020 identifying the portions of their
  summary judgment and Daubert motions that are related to infringement and/or invalidity of the
  ’236 and ’961 Patents, and thus would remain unstayed at this time. After the parties’ motions for
  those patents are resolved, the Court will consider whether a stay should nonetheless be entered as
  to any issues left for adjudication as to those two patents, such that any remaining asserted patents
  in this case can be the subject of a single trial after the resolution of all IPR proceedings and
  appeals.
         The Court CONTINUES the hearing on Defendants’ Motion to Strike the Supplemental
  Akemann Expert Report (Docket No. 493) that was also set for January 30, 2020 to February 20,
  2020. It will decide whether resolution of that motion is necessary at that time, or the motion
  should be denied without prejudice to its renewal after the pendency of a stay.
         The parties are otherwise directed to file a joint report within 10 days of each Final Written
  Decision reached by the PTAB in IPR proceedings as to the currently-stayed patents.




                                                   3
